Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 1 of 12 PageID: 124




*NOT FOR PUBLICATION*

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


     ROBIN PACZKOWSKI,

                    Plaintiff,
                                                              Civil Action No. 20-10821 (FLW)
     v.
                                                                          OPINION
     HYATT CORPORATION; HYATT ZIVA
     CANCUN; ABC COMPANY (1-10) (fictitious
     names, true names unknown at this time); JOHN
     DOE (1-10) (fictitious names, true names unknown
     at this time),

                    Defendants.



    WOLFSON, Chief Judge:

          This matter comes before the Court on a motion to dismiss under Fed. R. Civ. P. 12(b)(2)

and 12(b)(6), filed by Defendants Hyatt Corporation (“Hyatt Corp.”) and Camerón del Caribe S.

de R.L. de C.V. d/b/a Hyatt Ziva Cancun (“Ziva Cancun”) (collectively “Defendants”), seeking

dismissal of the personal injury action filed by Plaintiff Robin Paczkowski (“Plaintiff”) for lack of

personal jurisdiction and failure to state a claim. 1 For the reasons set forth herein, Ziva Cancun’s




1
         Hyatt Corp. represents that if the Court were to find the Complaint sufficiently states a
claim for negligence against it, the Complaint should nonetheless be dismissed for insufficient
service of process pursuant to Fed. R. Civ. P. 12(b)(5). (See Def. Reply Br. at 10) (“The main
issues here are jurisdiction and venue as to the Mexican Hotel and failure to state a claim again
Hyatt Corp. The Court can and should reach those issues without even needing to address service.
If Plaintiff survives these more substantive issues, then Plaintiff should make a good faith effort
to effectuate service.”). By asking the Court to rule on its motion to dismiss on the merits in the
first instance, however, I find that Hyatt Corp. has, in effect, waived service of process, because
without service, the Court would lack personal jurisdiction over either defendants to consider the
merits of the motion. See Grand Entertainment Group, LTD v. Star Media Sales, Inc., 988 F.2d
476, 492 (3d Cir. 1993).


                                                 1
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 2 of 12 PageID: 125




motion to dismiss is GRANTED, because the Court lacks personal jurisdiction over it, and Hyatt

Corp.’s motion to dismiss for failure to state a claim of negligence is DENIED.

   I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The following factual allegations are taken from Plaintiffs’ Complaint and are accepted as

true for the purpose of this motion to dismiss.

        On or about June 20, 2018, Plaintiff alleges that she was a guest at the Ziva Cancun, a hotel

located in Cancun, Mexico. (Compl. at ¶ 1.) Two days after checkicunng into the hotel, on June

20, 2018, Plaintiff purportedly fell at the hotel’s premises, causing her to sustain injuries and incur

medical expenses. (Compl. at ¶ 3.) According to Plaintiff, these injuries were obtained from an

unsafe condition that existed on the premises of Ziva Cancun. (Id.) The Complaint provides no

additional factual allegations related to the circumstances surrounding Plaintiff’s alleged fall, the

injuries she sustained, or the unsafe condition that existed at the hotel.

        On June 19, 2020, Plaintiff filed the instant Complaint against Defendants in the Superior

Court of New Jersey, Law Division, Ocean County, asserting a negligence claim for the personal

injuries sustained as a result of the fall. One month later, on August 19, 2020, Defendants removed

the action to this Court, and on December 28, 2020, they filed the instant motion to dismiss

Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(2), (3), (5), and (6), for lack of personal

jurisdiction, improper venue, insufficient service of process, and failure to state a claim,

respectively.

 II.    LEGAL STANDARD

        A.      Fed. R. Civ. P. 12(b)(2)

        “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

under New Jersey state law.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004)




                                                  2
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 3 of 12 PageID: 126




(citing Fed. R. Civ. P. 4(e)). “[T]he New Jersey long-arm statute permits the exercise of personal

jurisdiction to the fullest limits of due process.” IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259

(3d Cir. 1998) (citations omitted). Thus, the central inquiry is whether the defendant has “certain

minimum contacts with...[New Jersey] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945) (internal quotations and citations omitted). In analyzing personal jurisdiction, the Court

must determine whether it has general or specific jurisdiction over the defendant.

       On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), “when the court does not hold an evidentiary hearing on the motion to dismiss,

the plaintiff need only establish a prima facie case of personal jurisdiction and the plaintiff is

entitled to have its allegations taken as true and all factual disputes drawn in its favor.” Miller

Yacht Sales, Inc., 384 F.3d at 97; see also Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457

(3d Cir. 2003). Still, plaintiff “ ‘bears the burden to prove, by a preponderance of the evidence,’

that personal jurisdiction is proper.” Cerciello v. Canale, 563 F. App’x 924, 925 n.1 (3d Cir. 2014)

(quoting Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992)). In the context of

assessing personal jurisdiction, “[w]hile disputed issues are construed in favor of the plaintiff,

allegations may be contradicted by the defendant through opposing affidavits or other evidence, at

which point the plaintiff must respond with ‘actual proofs, not mere allegations.’” Am. Bd. of

Internal Med. v. Rushford, No. 14-6428, 2015 WL 5164791, at *2 (D.N.J. Sept. 2, 2015) (quoting

Patterson v. FBI, 893 F.2d 595, 603 (3d Cir. 1990)).

       B.      Fed. R. Civ. P. 12(b)(6)

       A court may dismiss a complaint for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss, a court must “accept all




                                                  3
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 4 of 12 PageID: 127




factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled to

relief.” Phillips v. Cnty, Of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotations

omitted).

       To survive a dismissal motion, the factual allegations in the complaint “must be enough to

raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

55 (2007). The complaint must include “enough factual matter (taken as true) to suggest [every]

required element.” Phillips, 515 F.3d at 234. In other words, the complaint must “state a plausible

claim for relief.” Covington v. Int’l Ass’n of Approved Basketball Officials, 710 F.3d 114, 118 (3d

Cir. 2013). To determine whether a complaint is plausible, a court conduct a three-part analysis.

First, the court “must take note of the elements the plaintiff must plead to state a claim.” Connelly

v. Lane Constr. Corp, 809 F.3d 780, 787 (3d Cir. 2016). Then, the court “should identify

allegations that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. Lastly, “when there are well-pleaded factual allegations, the court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to relief. Id.

   A. DISCUSSION

       A.      Personal Jurisdiction

       “There are two distinct theories under which personal jurisdiction can arise: general and

specific.” Allaham v. Naddaf, 635 Fed. Appx. 32, 37-38 (3d Cir. 2015) (citing Grimes v. Vitalink

Commc’ns Corp., 17 F.3d 1553, 1559 (3d Cir. 1994)). Here, the Complaint does not identify under

which theory Plaintiff is basing jurisdiction. However, in Plaintiff’s opposition brief, it appears

that she asserts both general and specific jurisdiction over Defendants. Unconvincingly, Plaintiff

appears to argue that Hyatt Corp.’s jurisdictional contacts are imputed to Ziva Cancun, because




                                                 4
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 5 of 12 PageID: 128




they are related entities; it is solely on that basis Plaintiff submits that Ziva Cancun has sufficient

“minimum contacts” in New Jersey. (Pl. Opp. Br. at 3.) Regardless of which theory Plaintiff

pursues, she has failed to satisfy either jurisdictional ground against Ziva Cancun.

              i.   General Jurisdiction

       General jurisdiction exists when the defendant’s affiliations with the forum state are “so

continuous and systematic as to render [it] essentially at home in the forum state.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal citations and

quotations omitted). General jurisdiction allows a court to assert personal jurisdiction over an out-

of-court defendant when “that party can be called to answer any claim against her, regardless of

whether the subject matter of the cause of action has any connection to the forum.” Mellon Bank

P.S.F.S. v. Farino, 960 F.2d 1217, 1221 (3d Cir.1992). “With respect to a corporation, the place

of incorporation and principal place of business are ‘paradig[m] . . . bases for general jurisdiction.’”

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (citation omitted). Indeed, when the forum is

not the place of incorporation or principal place of business, “exceptional” circumstances are

needed to establish general jurisdiction. See id. at 139 n.19.

       Here, the Court can find no basis for general jurisdiction over Ziva Cancun because it is

neither incorporated nor has a principal place of business in New Jersey. Rather, Ziva Cancun is

a franchise hotel owned and administered by Camerón del Caribe, a Mexican company, with its

principal place of business in Mexico and has no places of business or contacts in New Jersey.

(See Certification of Christina Urbanski in Support of Defendants’ Motion to Dismiss (“Urbanski

Cert.”) at ¶ 5.) Specifically, Camerón del Caribe acquired the hotel through a Franchise Agreement

with non-party Hyatt Franchising Latin America, L.L.C., on August 9, 2013. (Urbanski Cert. at ¶

6.) Indeed, Urbanski, the Assistant Secretary for Hyatt Corp., provides information critical to




                                                   5
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 6 of 12 PageID: 129




understanding the relationship between Hyatt Corp. and other Hyatt entities. Hyatt Hotels

Corporation has two subsidiaries: Hyatt Corp. and Hyatt International Corporation. (Id. at ¶ 3-4.) 2

Hyatt Franchising Latin America, L.L.C., the Hyatt entity responsible for the Franchising

Agreement with Camerón del Caribe, is a subsidiary of Hyatt International Corporation. (Id. at ¶

4, 6.) Based on Urbanski’s representations, which Plainiff does not dispute, the Court is satisfied,

on the issue of personal jurisdiction, that Hyatt Corp. is not related or connected to Hyatt

Franchising Lating America, L.L.C., Hyatt International Corporation, Ziva Cancun, nor is it a party

to the Franchise Agreement. To be clear, at the time of Plaintiff’s alleged inury, Camerón del

Caribe was the owner of Ziva Cancun and it remains the owner today. (Id. at ¶ 8.) Based on the

uncontested certifications submitted in the personal jurisdiction context, Hyatt Corp. does not own,

lease, operate, maintain, or control Ziva Cancun, and therefore, to the extent that Plaintiff attempts

to impute any general jurisdictional contacts of Hyatt Corp. to Ziva Cancun, it is unable to do so. 3

Put simply, Plaintiff cannot provide any facts to establish that this Court has general jurisdiction

over Ziva Cancun or that this case presents an exceptional circumstance.

             ii.   Specific Jurisdiction

       Specific jurisdiction exists over a non-resident defendant where the plaintiff’s claim

“‘arise[s] out of or relate[s] to the defendant’s contacts with the forum.’” Daimler, 571 U.S. at 127

(quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 1414 n.8 (1984)); see

Bristol–Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1781 (2017) (“In order for a court




2
       It is important to note that Hyatt Hotels Corporation and Hyatt International Corporation
are non-parties in this case and they are mentioned to address the issue of whether the Court can
exercise general jurisdiction over Ziva Cancun.
3
       Even if the Court were to consider Hyatt Corp.’s jurisdictional ties to this district, it
questions whether Plaintiff could demonstrate general jurisdiction, as Hyatt Corp. maintains its
headquarters in Chicago, Illinois.


                                                  6
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 7 of 12 PageID: 130




to exercise specific jurisdiction over a claim, there must be an ‘affiliation between the forum and

the underlying controversy, principally, [an] activity or an occurrence that takes place in the forum

State.’” (quoting Goodyear, 564 U.S. at 919)). Courts apply a three part test to determine whether

specific jurisdiction over a non-resident defendant exists: “First, the defendant must have

purposefully directed [its] activities at the forum. Second, the litigation must arise out of or relate

to at least one of those activities. And third, if the prior two requirements are met, a court may

consider whether the exercise of jurisdiction otherwise comport[s] with fair play and substantial

justice.” Petrucelli v. Rusin, 642 Fed. Appx. 108, 110 (3d Cir. 2016) (internal citations and

quotations marks omitted). In establishing specific jurisdiction, it is not necessary that the

defendant be physically located in the forum state while committing the alleged act. Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985). Even a single act may satisfy the “purposeful

availment” requirement if it creates a “substantial connection” with the forum. Id. at 476 n.18.

       Relying on the State Court cases of Mastondrea v. Occidental Hotels Management Sa., 391

N.J. Super. 261 (App. Div. 2007), Makopoulos v. Walt Disney World, Inc., 221 N.J. Super. 513

(App. Div. 1987), and Jacobs v. Walt Disney World, Co., 209 N.J. Super. 443 (App. Div. 1998),

Plaintiff argues that exercising specific jurisdiction over Ziva Cancun would not offend the

traditional notions of fair play and substantial justice, because a relationship exists between Hyatt

Corp. and Ziva Cancun. (Pl. Opp. Br. at 4.) In particular, Plaintiff appears to argue that specific

jurisdiction is appropriate because 1) Hyatt Corp. maintains a physical presence in New Jersey

through its multiple hotels, 2) Hyatt Corp. operates a website that can be accessed by anyone in

New Jersey, and 3) with respect to Ziva Cancun, that hotel is featured on the “Hyatt.com” website.

(Id. at 3.) Moreover, Plaintiff maintains that it is through the “Hyatt.com” website where bookings

can be made at Ziva Cancun. (Id.)




                                                  7
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 8 of 12 PageID: 131




       At the outset, the Court finds that the cases relied upon by Plaintiff are noticeabily

distinguishable from the present circumstances. 4 First, in Mastondrea, the New Jersey Appellate

Division affirmed a trial court order finding personal jurisdiction over Royal Playacar, a Mexican

hotel, based on its advertising in New Jersey. 391 N.J. Super. at 268. In that case, the plaintiff,

who allegedly slipped and fell at the hotel, stated that he had purchased a vacation to Royal

Playacar through a tour company that was a subsidiary of Libgo Travel, a New Jersey entity. Id.

at 267. In affirming the trial court’s finding of specific personal jurisdiction, the appellate panel

relied on contracts between Royal Playacar and Libgo Travel, including a contract which Libgo

Travel agreed to solicit business for Royal Playacar and derived a profit from that solicitation

through sales of vacation packages. Id. at 270-71. In addition, the appellate panel noted that Royal

Playacar and Libgo Travel engaged in “communications, financial dealings, and other contacts

that emanated both from Mexico and New Jersey.” Id. at 271. Those same contacts are not present

here. No evidence exists of any contracts, agreements, or other explicit connections between Hyatt

Corp. and Ziva Cancun. Indeed, other than the fact that some of its guests come from New Jersey,

Plaintiff has not provided any evidence to show Ziva Cancun has any contacts in New Jersey

whatsoever. Most significantly, Plaintiff’s claims arise entirely from an incident that occurred in

Mexico—not New Jersey.

       Next, to the extent that Plaintiff relies on Makopoulos to argue that specific jurisdiction

exists based on Ziva Cancun’s presence on Hyatt Corp.’s website, that argument is unavailing

given the evidence in this case. Here, Plaintiff has not provided any evidence, other than the

“Hyatt.com” website, to suggest that Ziva Cancun was specifically targeting New Jersey or that



4
         Plaintiff relies on Jacobs, 209 N.J. Super. at 443, for the proposition that the activities of
affiliated entities can provide a basis for jurisdiction. However, as discussed at length above, infra,
no evidence exists to find that Hyatt Corp. and Ziva Cancun are related or affiated entities.


                                                  8
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 9 of 12 PageID: 132




Ziva Cancun was directly targeting residents in New Jersey. The worldwide website, alone, is

insufficient to confer specific jurisdiction. See generally Toys “R” Us, Inc., 316 F.3d at 452

(holding that the mere operation of a website should not subject the operator to jurisdiction

anywhere in the world unless there is evidence that the defendant “purposefully availed” itself to

the forum state by directly targeting resident in the state); Rocke v. Pebble Beach Co., 541 Fed.

Appx. 208, 212 (3d Cir. 2013) (finding no specific jurisdiction where the record lacked evidence

that a website directly targeted Pennsylvania or that the defendant knowingly interacted with

Pennsylvania residents through the website).          Importantly, the website, Hyatt.com, is

internationally accessible, and it merely shows the availability of Hyatt hotels, including

franchisees like Ziva Cancun. In fact, Plaintiff acknowledges that although the “Hyatt.com”

website features Ziva Cancun, a prospective guest interested in reserving a room at Ziva Cancun

is redirected to Ziva Cancun’s standalone website for actual booking. (See Certification of Kevin

M. Stankowitz, Esq. in Opposition to Defendants’ Motion to Dismiss, Exhibit B.) The Court

cannot find that Ziva Cancun’s mere presence on a Hyatt Corp. website—especially because Hyatt

Corp. and Ziva Cancun have been shown to be unrelated corporate entities—rises to the level of

purposeful availment with the forum.

        Accordingly, Plaintiff’s claims against Ziva Cancun are dismissed based on a lack of

personal jurisdiction. 5



5
        The Court further notes that Defendants argue that Plaintiff signed a registration card that
included a forum selection clause upon arriving at the hotel. (See Certification of Andrew S.
Turkish, Esq. in Suport of Defendants’ Motion to Dismiss, Exhibit C.) According to Defendants,
the forum selection clause expressly designated Mexico, not New Jersey, as the appropriate forum
for the resolution of any disputes between the parties. See Atlantic Marine Construction Co. v.
United States District Court for the Western District of Texas, 571 U.S. 49, 62 (2013) (stating that
the choice of forum mentioned in the forum selection clause should be enforced except in
exceptional circumstances); See Instrumentation Associates v. Madsen Electronics. (Canada), 859
F.2d 4, 9 (3d Cir. 1988) (holding that the Canadian forum mentioned in the forum selection clause


                                                 9
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 10 of 12 PageID: 133




        B.      Failure to State a Claim

        Hyatt Corp. argues that the Complaint fails to state a claim, because Plaintiff fails to

 sufficiently allege Hyatt Corp.’s role in the alleged incident. (Def. Moving Br. at 10.) In that

 connection, Hyatt Corp. maintains that no connection exists between it and Ziva Cancun, since

 Hyatt Corp. is not a party to the Franchise Agreement, and as such, it owes no duty to Plaintiff at

 the time of the incident. (Id.) In response, Plaintiff claims that the Complaint contains sufficient

 allegations to properly state a claim for negligence against Hyatt Corp.

        To plausibly state a negligence claim in New Jersey, a plaintiff must allege four key

 elements: “(1) that the defendant owed duty of care to the plaintiff, (2) that the defendant breached

 that duty, (3) that the breach was a proximate cause of the plaintiff’s injuries, and (4) that the

 plaintiff suffered actual compensable injuries as a result.” Kubert v. Best, 432 N.J. Super 495, 508

 (App. Div. 2013); see also Brunson v. Affinity Federal Credit Union, 199 N.J. 381, 400 (2009);

 Townsend v. Pierre, 221 N.J. 36, 52 (2015). At bottom, the negligence inquiry asks “whether the

 reasonably prudent at the time and place should recognize and foresee an unreasonable risk of

 likelihood of harm or danger to others.” Tentacost v. Brussel, 82 N.J. 214, 222 (1980) (internal

 quotations omitted).

        Here, Plaintiff alleges that she was “lawfully upon premises owned and operated by Hyatt

 Corporation” at the time of her injury, and further, that the premises upon which her fall and

 injuries occurred were “owned and/or leased and/or operated and/or maintained and/or

 constructured and/or under the supervision and control” of Hyatt Corp. (Compl. at ¶ 1.) Despite

 Hyatt Corp.’s contrary contention, the Court cannot rely on the Certification of Christina Urbanski



 is enforceable.) Because the Court lacks personal jurisdiction, however, it need not decide the
 enforceability of the forum selection clause.



                                                  10
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 11 of 12 PageID: 134




 for purposes of Hyatt Corp.’s motion to dismiss, because that certification was offered in support

 of Ziva Cancun’s motion to dismiss for lack of personal jurisdiction. It may seem counterintuitive

 to accept certain facts for purposes of jurisdiction, yet ignoring these same facts on this

 simultaneously-filed motion to dismiss. Indeed, while the Court may consider facts outside the

 pleadings when resolving jurisdictional motions, it cannot do so for Hyatt Corp.’s Rule 12(b)(6)

 motion. See Miller Yacht Sales, Inc., 384 F.3d at 101 n.6 (acknowledging the procedural

 distinctions between a Rule 12(b)(6) motion and a Rule 12(b)(2) motion because a “Rule 12(b)(2)

 motion is inherently a matter which requires resolution of factual issues outside the pleadings”).

 As a result, the allegations of Plaintiff’s Complaint must be taken as true. That said, because the

 Complaint alleges that Hyatt Corp. owed Plaintiff a duty of care because it owns Ziva Cancun, and

 that Plaintiff sustained an injury from her slip and fall on the premises as a result of an unsafe

 condition that existed at the hotel, the Court finds that the Complaint sufficiently asserts a claim

 of negligence against Hyatt Corp. 6

 IV.    CONCLUSION

        For the reasons set forth above, Ziva Cancun’s motion to dismiss is GRANTED, because

 the Court lacks personal jurisdiction over it, and Hyatt Corp.’s motion to dismiss for failure to state

 a claim of negligence is DENIED.




 6
         Hyatt Corp. did not move to dismiss based on any other elements of negligence, except
 duty of care. Moreover, it also did not move to dismiss on the basis of jurisdiction. Rather, Hyatt
 asks the Court to solely rely on the pleadings to resolve Plaintiff’s claim against it. While Plaintiff
 did not contest, for the purposes of jurisdiction, that Hyatt Corp. does not own Ziva Cancun, I
 cannot rely on those facts outside of the Complaint. But, Plaintiff is well-advised that she will have
 great difficulty in proving that Hyatt Corp. owed Plaintiff a duty of care based on its ownership or
 control of the hotel, and that such theory can very well be the basis of a summary judgment motion
 by Defendant.


                                                   11
Case 3:20-cv-10821-FLW-TJB Document 15 Filed 07/21/21 Page 12 of 12 PageID: 135




 Dated: July 21, 2021                           /s/ Freda L. Wolfson
                                                Freda L. Wolfson
                                                U.S. Chief District Judge




                                      12
